83311: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-24833: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83311


Short Caption:REBERGER (LANCE) VS. DIST. CT. (STATE)Court:Supreme Court


Related Case(s):50632, 53574, 53580, 53807, 58928, 59179, 59641, 60210, 60461, 60963, 68522, 83075, 83075-COA, 83310, 83606, 83606-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - C098213Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerLance Reberger
					In Proper Person
				


Real Party in InterestThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Steven B. Wolfson
							(Clark County District Attorney)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


08/03/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


08/03/2021Petition/WritFiled Proper Person Petition for Writ of Prohibition. (Exhibits attached) (SC)21-22479




08/26/2021Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  JH/RP/LS  (SC)21-24833




09/20/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-27124




09/20/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View